Citation Nr: 0607405	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO.  

In January 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 2000, 
the RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  

2.  The evidence associated with the record since the RO's 
January 2000 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled is so significant that it has to be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

The veteran previously applied to reopen his claim of service 
connection for PTSD in January 2000.  

The relevant evidence on file at that time included the 
report of a September 1995 VA psychiatric examination which 
showed that the veteran had a diagnosis of PTSD.  However, 
psychological testing the following month did not confirm 
that diagnosis.  Moreover, the evidence did not contain 
credible supporting evidence that the claimed inservice 
stressor had actually occurred.  Accordingly, service 
connection for PTSD was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  The veteran now requests that the RO reopen his 
claim of service connection for PTSD.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claim, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  

However, such changes were only effective for claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.  

The relevant evidence added to the record since January 2000, 
includes VA outpatient treatment records, dated from January 
2000 through June 2002, which show treatment for PTSD.  

During his January 2006 hearing before the undersigned 
Veterans Law Judge, the veteran testified that the stressor 
associated with his PTSD, included incoming rocket attacks on 
his firebase between August 1971 and January 1972.  

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it bears 
directly and substantially upon the specific matter under 
consideration.  

The additional evidence is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for PTSD.  As such, it is sufficient to 
reopen the claim.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Inasmuch as new and material evidence has been presented, the 
Board may proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the veteran in 
the development of the veteran's claim has been fulfilled.  
See, Elkins v. West, 12 Vet. App. 209 (1999).  

The veteran's service personnel records on file show that he 
served as a wireman in the Republic of Vietnam.  From May to 
October 1971, he was assigned to A Battery, 6th Battalion, 
11th Artillery and from October 1971 to March 1972, he was 
assigned to A Battery, 3rd Battalion, 82nd Artillery.  

During his January 2006 hearing, he testified that, while 
stationed at Firebase Maude, he was an assistant gunner in 
the artillery.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide with another chance to provide 
details of his stressor(s) including, but 
not limited to, the date and place of 
each stressor; the name(s), rank(s), and 
unit(s) of persons involved; and the 
circumstances of the stressor(s).  

Also advise the veteran that he may 
provide additional sources to assist in 
verifying his stressor(s), such as copies 
of correspondence written during his time 
in Vietnam and statements from former 
fellow service members.  A failure to 
respond or a negative response must be 
noted in writing and associated with the 
claims folder.  

2.  When the action in part 1 has been 
completed, the RO should prepare a 
summary of the veteran's alleged 
stressors, including the reported 
incoming rocket attacks on Firebase Maude 
between August 1971 and January 1972.  A 
copy of the summary, the veteran's 
stressor statements, and pertinent 
service personnel records should be 
forwarded to the following for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran:

U. S. Army and Joint Services 
Records Research Center (JSRRC)
7701 Telegraph Road 
Kingman Building, Room 2C08
Alexandria, VA 22315-3802)

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

3.  When the actions in parts 1 and 2 
have been completed, the RO should 
schedule the veteran for a VA examination 
to determine the nature and likely 
etiology of the claimed psychiatric 
disorder.  

All indicated tests and studies must be 
performed, and all indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In particular, a diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD is 
not diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
rationale for all opinions must be set 
forth.  

4.  When all of the actions requested in 
parts 1, 2 and 3, have been completed, 
the RO should undertake any other 
indicated development, and then 
readjudicate the issue of service-
connection for PTSD.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


